MEMORANDUM **
Wilfredo Ricardo Iparraguirre-Valdivia, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s denial of his application for cancellation of removal. Because we lack jurisdiction, we dismiss the petition for review.
We lack jurisdiction to consider Iparraguirre-Valdivia’s challenge to the agency’s discretionary determination that he failed to demonstrate exceptional and extremely unusual hardship to his qualifying relative. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Moreover, Iparraguirre-Valdivia has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001).
Iparraguirre-Valdivia’ motion for an extension of time to file a reply brief is denied as moot.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.